Citation Nr: 1716508	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  15-17 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for bilateral carpal tunnel syndrome. 

2. Entitlement to an initial compensable rating for residuals of left knee arthroscopy post traumatic arthritis.

3. Entitlement to an initial compensable rating for a left knee arthroscopic scar.

4. Entitlement to an initial compensable rating for benign paroxysmal positional vertigo (BPPV).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from May 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a hearing in Washington, DC on April 17, 2017.  On April 9, 2017, the Veteran requested that her hearing before the Board be postponed, and that she instead be afforded a videoconference hearing at the New York RO.  While her request was not received two weeks prior to the date of the scheduled Central Office hearing, the Board finds good cause has been shown to grant her request to schedule a videoconference hearing.  38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to her current address of record, with a copy to her representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




